Danforth, J.
David Talbot, a witness for the defendants testified in substance that “as an owner of the schooner Ceylon, he repaired it in 1818-9 ; that, before commencing the repairs, he had an arrangement with Mr. Ebenezer Thorndike, senior, with respect to crossing his land; that he obtained his consent and paid him money therefor.” This was objected to and “excluded unless it applies to this other road.” It was then admitted as applicable to “this other road,” which we understand to be the way in question. The matter in issue is whether the plaintiff is, by prescription, entitled to a private way across the defendants’ land. It does not appear that the plaintiff or his grantors is or were in privity with the witness. They do not claim by, through, or under him. Nor does it appear that they were connected with, or had any knowledge of, the transaction referred to.
The acts therefore of Mr. Talbot, or his arrangements with Mr. Thorndike, would have no tendency to prove or disprove the matter in issue, but would be very likely to have an unfavorable effect upon the plaintiff’s case and should have been excluded.
Much more should the testimony have been excluded if, at the time referred to, Mr. Thorndike was not the owner of the land over which the alleged way passes.
The admissibility of the testimony of N. T. Talbot, one of the defendants, in relation to the efforts of Mr. E. Thorndike, senior, to interrupt the user of the'way in 1851, depends upon whether Thorndike at that time had a title to the servient estate which has been transmitted to the defendants.
The presiding justice instructed the jury substantially that *314Thorndike, upon the testimony, had authority to interfere with the use of the way, and that an - interruption by him would enure to the defendants.
To authorize such an instruction, he must have had some title which has come to the defendants, and the case must show it as matter of law.
It appears that in 1796, Paul Thorndike, senior, being in possession of lot 25 in Camden, conveyed five-sixths of a portion of it to Ephraim Barrett and four others, “in equal parts or shares.” In 1823, Barrett conveyed his one-sixth by quitclaim deed to said Ebenezer Thorndike. Whether the portion of lot 25 thus conveyed included all, or a part, of the land over which the way in question passes does not clearly appear, but from the deed in the case it seems that this quitclaim deed is all the title which Ebenezer had in the premises in 1854, when it is claimed he interrupted the use of this way.
There is testimony tending to show that Ebenezer occupied the premises with his brother Paul, junior, up to the time of Paul’s death in 1846, and after that and up to a time subsequent to 1854, the time of the alleged interruption, alone.
On the other hand, in 1826, one Jonathan Thayer recovered judgment against Paul Thorndike, junior, and levied his execution upon the premises as the sole property of said Paul. This title is the one claimed by the defendants, coming to them through several mesne conveyances.
It is true that a conveyance from the heirs of Ebenezer, is one of the links in the defendants’ title, but it is also true that another link is a conveyance from Sarah T. Smart and Rebecca X. Thayer, grantees of Jonathan Thayer, to said Ebenezer, dated in 1856, subsequent to the alleged interruptions.
The result is that, so far as the deeds show, the defendants are claiming under a title which in 1826, the date of the levy, and up to 1856 was adverse to any title whatever in Ebenezer.
Whether he had a title in 1854 would depend materially upon the nature of his previous possession; whether he was in under *315Paul, junior, and in submission to his title, and that obtained by the levy, or whether he was holding adversely thereto and under his deed from Barrett. A fair inference from the testimony might perhaps lead to the latter conclusion; still, it is a question for the jury, and the error was in taking it from them.
If said Ebenezer acquired a title before 1851, by his deed from Barrett, or by adverse possession, or by both, and transmitted that title to the defendants, they could legally avail themselves of whatever he did for the purpose of interrupting the use of the way by the plaintiff’s grantors. But if he transmitted to them no title except such as he acquired by his deed from Thayer’s grantees, there would be no such privity between him and the defendants as would authorize them to make use of his acts in 1851.

Exceptions sustained.

Appleton, C. J., Walton, Barrows and Virgin, JJ., concurred.